UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN FOWLER, a/k/a Grease,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:99-cr-00010-WO-1; 1:05-cv-00162-RAE)


Submitted:   April 27, 2010                 Decided:   May 20, 2010


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Fowler, Appellant Pro Se.       Sandra       Jane    Hairston,
Assistant United States Attorney, Greensboro,       North   Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven     Fowler    appeals       the   district      court’s       order

denying his Fed. R. Civ. P. 60 motion for relief from judgment.

We   have    reviewed    the     record   and    find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Fowler, Nos. 1:99-cr-00010-WO-1; 1:05-

cv-00162-RAE     (M.D.N.C.       Dec.   21,   2009    &   Feb.    25,    2005).      We

dispense     with     oral     argument   because         the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.                           The

motion for a certificate of appealability is denied.

                                                                            AFFIRMED




                                          2